Shientag, J.
This is an application by the plaintiff Burns Bros, for an injunction pendente lite to restrain the defendant Bruns Bros., Inc., from doing business under that name. The plaintiff is a well-known concern that has been engaged for a considerable period of time in the business of selling coal. The defend*703ant is a corporation organized within the past month for the purpose of engaging in the coal business. The defendant’s name is obviously so similar to that of the plaintiff that it is calculated to deceive and mislead the public. The transposition of the two letters “ ur ” is clearly a subterfuge. On the argument the only response to the court’s inquiry as to how the defendant came to select that particular name was that it was a “ pure coincidence.”
There is nothing coincidental about it, and certainly the word “ puré ” in connection with this transaction is entirely out of place. No one connected with the defendant bears the name Bruns or anything like it. Obviously the whole scheme is one on the part of the defendant to avail itself of the good will established by the plaintiff and to seek to mislead the public. A court of equity wall not hesitate to put its stamp of disapproval upon such chicanery.
The motion for an injunction pendente lite is granted as against the defendant Bruns Bros., Inc. That defendant is allowed fifteen days within which to make the necessary change in its corporate name. Bond is fixed in the sum of $250. Settle order.